Citation Nr: 1430614	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-36 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a neck disability, to include cervical strain. 

2. Entitlement to an initial compensable disability rating for irritable bowel syndrome (IBS) prior to March 11, 2011, and to a disability rating in excess of 10 percent thereafter.  

3. Entitlement to an initial compensable disability rating for temporomandibular joint dysfunction (TMD) prior to March 22, 2011, and to a disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a previous denial of service connection for a neck disability and assigned initial compensable disability ratings for IBS and TMD.   

The Veteran testified at a hearing in February 2010 before the undersigned.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

In February 2011, the Board remanded the issues of entitlement to service connection for a right knee disability and increased ratings for IBS and TMD to the RO via the Appeals Management Center (AMC).  In a May 2012 rating decision, the RO assigned a 10 percent disability rating for IBS effective March 11, 2011, and a 10 percent disability rating for TMD effective March 22, 2011.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In an August 2012 rating decision, the RO granted service connection for the Veteran's right knee disability.  Because the benefit has been granted in full, that issue is no longer on appeal.  

The issue of entitlement to disability ratings for IBS and TMD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a neck disability (arthritis of the cervical spine with strain) that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's neck disability (arthritis of the cervical spine with strain) was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his February 2010 hearing, the Veteran testified that he injured his neck when he was working underneath an aircraft and hit his head on the tail fin of a missile.  The Veteran is competent to report his injury.  He has consistently described it during the course of the appeal, therefore his statement is credible.  He reported that he injured his neck in the summer of 2006.  He separated from service in March 2007.  Less than one month after separation, he filed a claim for service connection for his neck disability.  At his May 2007 VA examination, he reported his injury and was diagnosed with cervical vertebra strain.  No opinion was provided, rendering the examination inadequate.  A subsequent March 2011 VA examiner relied solely on the absence of documentation in his service treatment records as the basis for a negative opinion.  This rationale is not sufficient.  Because the Veteran injured his neck during service, filed a claim for a neck disability within one month of separation from service, and was diagnosed with a neck disability two months after separation from service. The current diagnosis is arthritis of the cervical spine.  Affording the Veteran the benefit of the doubt, service connection for arthritis of the cervical spine with strain is granted.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for a neck disability (diagnosed as cervical arthritis with strain) is granted.  


REMAND

In February 2011, the Board remanded this case in part to obtain the Veteran's current VA treatment records, which are constructively in VA's possession.  The most current VA treatment records associated with his claims file are from 2009.  There is no evidence to show that the RO attempted to obtain any outstanding records from the Phoenix VAMC.  A remand is required so that proper attempts to obtain records may be made.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including those from the Phoenix VAMC.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. The RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


